Citation Nr: 1622980	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983 and from May 1987 to May 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDING OF FACT

The Veteran's tinnitus onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has a current diagnosis of tinnitus as noted in the October 2012 VA examination. 

While service treatment records do not reflect complaints or treatment for tinnitus, the Veteran has described exposure to loud noise and testified that he first noticed tinnitus while in service.  At his Board hearing the Veteran testified that he served as a boiler technician.  He explained that the boiler room where he worked was very noisy due to all the equipment running and that while hearing protection was offered it wasn't always used.  He testified that he worked four hours on, four hours off and the longest stretch he was out to sea was 108 days.  The Veteran testified that when he would leave the boiler room he would still hear the noise in his ears.  He reported that the condition continued after he left service.

The Veteran's service records confirm his position as a boiler technician.  The Board finds his testimony as to his noise exposure and the onset of his tinnitus to be competent and credible.

On VA examination October 2012, the Veteran reported that he had constant bilateral tinnitus since service.  The examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner explained that there was no standard threshold shift noted between entrance and separation evaluations indicating acoustic trauma in service, no mention of tinnitus in the Veteran's service medical records, and the Veteran currently has normal hearing. 

The Veteran submitted medical literature suggesting that noise may cause changes in the auditory system resulting in tinnitus even without hearing loss.

While the Board acknowledges the opinion of the VA examiner, the Board finds its probative value is limited as the examiner's rationale focused on a lack of evidence of acoustic trauma or reports of tinnitus in service and the rationale did not comment on the Veteran's report of symptoms since service noted earlier in the subjective section of the examination.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  The Board has found credible the Veteran's description of loud noise in service and the initial onset of tinnitus symptoms at that time.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a Veteran is competent to report ringing in the ears).  Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


